EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas A. Sexton on 03/15/2022.

The application has been amended in the claims as follows: 
1.	(currently amended) A computing system comprising:
a host;
a first electronic device coupled to the host; and
a second electronic device coupled to the first electronic device, the second electronic device configured to communicate with the host through the first electronic device,
wherein the first electronic device is configured to:
request the host to transmit a write command written in a submission queue of the host based on a doorbell received from the host;
store the write command received from the host;
transmit the write command to the second electronic device; 
request, at a first time, the host to transmit write data of the write command stored in a data buffer of the host;
store the write data received from the host; and
, and
wherein the first electronic device is further configured to:
request the host to transmit a read command written in the submission queue of the host; 
store the read command received from the host;
receive read data of the read command transmitted from the second electronic device receiving the read command; and 
transmit the read data to the host.

10. (cancelled)
11-20. (cancelled)

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner approves and accepts the applicant's arguments in the Remarks of the amendment as reasons for allowance. Examiner's reasons for allowance are parallel with reasons stated in the remarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184